Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as discussed on pages 13-14 of the remarks dated 4/25/2022, although Bartoli (US Pub. 2006/0237124 A1), which is considered the closest prior art, does disclose or teach many of the features of claim 1, Bartoli is not considered to disclose or teach the new limitation of the embedded reflective layers being irregular and non-circular in shape and being positioned on the transparent microspheres so that, on average, geometric center of the localized, embedded reflective layers at least generally coincide with forward-rearward centerlines of the transparent microspheres so that the localized embedded reflective layers occupy angular arcs of, on average, from at least 15 to less than 60 degrees where the more generally disclosed isles in Bartoli are not taught to be in any particular position on the microsphere and where there is no average position. Further, none of the other art of record is considered to supply this deficiency. Thus, the invention as claimed is considered novel and non-obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783